DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heitzig et al. (herein Heitzig) (US 2019/0353166)Regarding Claim 1:In Figures 1-4, Heitzig discloses a pump (2) for a fluid circuit in a vehicle (motor-vehicle coolant pump 2, see paragraph [0020]), the pump comprising: a multi-part housing (4) that has a pump chamber (chamber within pump unit 8, henceforth referred to as 8) and a motor chamber (chamber within motor unit 6, henceforth referred to as 6); and an impeller (impeller 9 with blade elements 12) disposed in the pump chamber (as seen in Figure 1, blade elements 12 are disposed in pump chamber 8) that is driven by a rotor (22) arranged in the motor chamber (22 is in motor chamber 6, see Figure 1), the rotor (22) having a rotor shaft (shaft disposed in bearing 24 and through center of 20, see Figure 1, henceforth referred to as RS) and a rotor body (20) through which the rotor shaft is guided, wherein the rotor (22) has through holes (3 through holes depicted as 33, see Figures 1-4) that directly interconnect a space of the motor chamber on a first side of the rotor (space depicted as 38 in Figure 1) with respect to an axial direction of the rotor shaft and a space of the motor chamber on a second side of the rotor (space depicted as 30 in Figure 1) with respect to the axial direction of the rotor shaft, and wherein all of the through holes (33) are provided in a region of the rotor outside the rotor shaft (as seen in Figures 1-4).Regarding Claim 3:In Figures 1-4, Heitzig discloses the pump (2), wherein the rotor (22) has a bush (bearing 24) which is provided between the rotor shaft (RS) and the rotor body (20), wherein the bush has a through hole in which the rotor shaft is arranged (as seen in Figure 1), and wherein the rotor body has a through hole in which the bush is arranged (as seen in Figure 1 and mentioned in paragraph [0020]).Regarding Claim 6:In Figures 1-4, Heitzig discloses the pump (2), wherein the housing has an annular chamber (30) which surrounds a stator (28) (30 disclosed as an annular gap in paragraph [0020] and surrounds the stator as seen in Figure 1).Regarding Claim 7:In Figures 1-4, Heitzig discloses the pump (2), wherein there is a fluid connection between the pump chamber and the annular chamber (as seen in Figures 1-2 and depicted by flow direction arrows).Regarding Claim 8:In Figures 1-4, Heitzig discloses the pump (2), wherein there is a fluid connection on the first side of the rotor between the annular chamber (30) and the space (38) of the motor chamber on the first side of the rotor (as seen in Figures 1-2, there is a fluid connection between 30 and 38).Regarding Claim 9:In Figures 1-4, Heitzig discloses the pump (2), wherein there is a fluid connection between the space (space depicted as 30 in Figure 1) of the motor chamber on the second side of the rotor and the pump chamber (as seen in Figure 1 and mentioned in paragraph [0020]).Regarding Claim 11:In Figures 1-4, Heitzig discloses the pump (2), wherein the pump is a coolant pump (disclosed as a coolant pump, see paragraph [0020]).Regarding Claim 12:In Figures 1-4, Heitzig discloses the pump (2), wherein all of the through holes (33) are provided in the region of the rotor outside the rotor shaft (see Figures 1-4), such that all of the through holes are provided in the rotor body (20) and are not provided in the rotor shaft (as clearly evident from Figures 1-4).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shieh et al. (herein Shieh) (US 2011/0229357)Regarding Claim 1:In Figures 1-4, Shieh discloses a pump (10) for a fluid circuit in a vehicle (capable of pumping fluids in a fluid circuit in a vehicle) the pump comprising: a multi-part housing (12) that has a pump chamber (chamber within first portion 14, henceforth referred to as 14) and a motor chamber (chamber within second portion 12, henceforth referred to as 12); and an impeller (38) disposed in the pump chamber (as seen in Figure 1) that is driven by a rotor (24) arranged in the motor chamber (see Figure 1), the rotor (24) having a rotor shaft (22) and a rotor body (30, 32, 34, 36, henceforth referred to as 36) through which the rotor shaft is guided (through rotor bore 28), wherein the rotor (24) has through holes (2 opposing passageways 46 formed on the inner peripheral wall 26 of the rotor 24 and partially bounded by the shaft 22, see paragraphs [0026] and [0035]) that directly interconnect a space of the motor chamber on a first side (side immediately below 32) of the rotor (space of motor chamber immediately below downstream portion of rotor 32, henceforth referred to as 32) with respect to an axial direction of the rotor shaft and a space of the motor chamber on a second side (side immediately above 32 bounded by shaft) of the rotor (space of motor chamber that is located within neck portion of rotor 34, henceforth referred to as 34) with respect to the axial direction of the rotor shaft, and wherein all of the through holes (46) are provided in a region of the rotor outside the rotor shaft (as seen in Figures 1-4 all passageways 46 forming through holes with the shaft 22 are located outside the solid shaft).Regarding Claim 4:In Figures 1-4, Shieh discloses the pump (10), wherein one or more of the through holes (46), which interconnect the space of the motor chamber on the first side of the rotor and the space of the motor chamber on the second side of the rotor, are at least partially bounded by the rotor shaft (both through holes 46 are bounded by the shaft 22 as mentioned in paragraphs [0026] and [0035]).
Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. (herein Tokunaga) (EP 2434160) Regarding Claim 1:In Figures 1-4, Tokunaga discloses a pump (see Figure 4) for a fluid circuit in a vehicle (capable of pumping fluids in a fluid circuit in a vehicle) the pump comprising: a multi-part housing (30) that has a pump chamber (34) and a motor chamber (chamber in bottom half of housing 30 comprising rotor 2 and stator 4); and an impeller (8) disposed in the pump chamber (as seen in Figure 4) that is driven by a rotor (2) arranged in the motor chamber (see Figure 4), the rotor (2) having a rotor shaft (central shaft depicted in Figure 4, henceforth referred to as RS) and a rotor body (7, 18) through which the rotor shaft is guided (as seen in Figure 4), wherein the rotor (2) has through holes (through holes 11, see paragraph [0044] and Figure 2) that directly interconnect a space of the motor chamber on a first side (side below through holes 11 in Figure 4) of the rotor (space depicted as 14 in Figure 4) with respect to an axial direction of the rotor shaft and a space of the motor chamber on a second side (side above through holes 11 in Figure 4) of the rotor (space of motor chamber that is located immediately above through holes 11) with respect to the axial direction of the rotor shaft, and wherein all of the through holes (11) are provided in a region of the rotor outside the rotor shaft (as seen in Figures 1-4 all through holes 11 are outside the shaft).Regarding Claim 3:In Figures 1-4, Heitzig discloses the pump , wherein the rotor (2) has a bush (bearing 9) which is provided between the rotor shaft (RS) and the rotor body (7, 18), wherein the bush has a through hole in which the rotor shaft is arranged (as seen in Figure4), and wherein the rotor body has a through hole in which the bush is arranged (as seen in Figure 4 and mentioned in paragraph [0054]).Regarding Claim 10:In Figures 1-4, Tokunaga discloses a pump (see Figure 4) wherein the housing (30) has an electronics chamber (chamber containing circuit board depicted in Figure 4), wherein an electrical circuit (circuit board shown in Figure 4) is provided in the electronics chamber with which the motor is supplied with electrical energy, controlled and / or adjusted (known function of such circuit boards in motors), wherein a wall (the circuit board is encapsulated in a compound depicted by the dotted material shown in Figure 4, wherein said encapsulation forms a wall between the electronics chamber and the motor chamber) is provided which separates the motor chamber from the electronics chamber (see Figure 4), wherein the wall has a wall side (the encapsulation has a wall side bounding the circuit board as seen in Figure 4) bounding the electronics chamber against which an interconnect device for the electrical circuit is provided (there is at least one interconnect device connecting the circuit board to the stator 4 as depicted in Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (herein Tokunaga) (EP 2434160) in view of Pawellek (US 2021/0079920)Tokunaga fails to disclose the claimed grooves. However, in Figure 1, Pawellek discloses a similar coolant pump (1), wherein grooves (14, see paragraph [0050]) are provided in an outer wall of the bush (41) ,wherein said grooves provide additional cooling to the bush. Therefore, based on Pawellek’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included cooling groves in the outer walls of Tokunaga’s bush (9), as taught by Pawellek, in order to provide another pathway for fluid flow that would enhance the cooling for the bush, thereby reducing overheating of the bush. After said modification was made, the walls of the added grooves and the rotor body (18) would bound the through holes (i.e., through holes formed by the grooves) which interconnect the space of the motor chamber on the first side of the rotor and the space of the motor chamber on the second side of the rotor (these grooves would form bounded through holes that would function in the same manner as through holes 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant pumps with through holes in rotors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746